Reasons for Allowance
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: While Morris et al. (US 5,916,947) discloses Example 1 [Ex. 1; 6:32-7:3] contains 39.0 parts by weight {pbw} zinc oxide (mean particle size of about 0.10 to 0.50 microns and a surface area of about 1 to about 10 m2/g, and having a PL peak intensity ratio of about 0.4 [4:65-5:10]), 6.2 pbw vinyl resin, 0.4 pbw fumed silica, and 1.6 pbw pigment [Ex. 1; 6:32-7:3], Morris et al. (US ‘947) does not disclose zinc oxide having the claimed crystallite size, as calculated by Equation 1.
The provisional nonstatutory obviousness-type double patenting (ODP) rejection over Application No. 16/648813 and Application No. 16/627415 have been withdrawn, as the instant application was filed prior to Application No. 16/648813 and 16/627415.  If a “provisional” nonstatutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending appli-cations, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer [See MPEP 804].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimers filed on 12/30/20 have been reviewed and are NOT accepted because the instant application numbers and reference numbers 16/470,317 are incorrect.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767